Citation Nr: 1634834	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO. 14-28 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) educational assistance benefits. 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Appellant had commissioned service for the Navy Reserve Officer Training Corps (NROTC) from May 2010 to May 2014. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma. 

In her August 2014 substantive appeal (VA Form 9), the Appellant requested to appear before the Board at a hearing at the local RO (Travel Board hearing). The RO sent a letter to the Appellant's only address on file with VA in September 2015, which informed her that the hearing was scheduled for October 2015. This letter was returned to the Board as undeliverable in October 2015. The Appellant did not appear at the October 2015 Travel Board hearing or provide an updated mailing address to date. 

While VA has a duty to assist the Appellant in the development of her claim, that duty is not limitless, neither is it always a "one-way street." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Appellant has an obligation to keep VA apprised of her whereabouts, including her current address. See Jones v. West, 12 Vet. App. 98 (1998). If she does not, VA is not obligated to "turn up heaven and earth to find [her]." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). Accordingly, the Board finds that VA has fulfilled its duty to assist in this regard, and the Appellant's request for a hearing is considered withdrawn. See 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The Appellant had commissioned service for NROTC from May 13, 2010 to May 13, 2014 and she has no additional prior or subsequent qualifying military service.

2. The four years of the Appellant' active duty service were required to satisfy the service obligation of her NROTC program under 10 U.S.C.A. § 2107(b) (West 2014); thus, these 1,461 days are specifically excluded from active duty service for the purpose of administration and payment of benefits under the Post-9/11 GI Bill.



CONCLUSION OF LAW

The criteria for eligibility for Post-9/11 GI Bill educational assistance benefits have not been met. 38 U.S.C.A. §§ 101(2), (21)(A), (22), (24), 3301, 3002(6), 3311, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 21.1031, 21.1032, 21.9500, 21.9505, 21.9520 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist under the Veteran's Claims Assistance Act of 2000. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032. These provisions apply to the Post-9/11 GI Bill program. 38 C.F.R. § 21.9510 (2015). The notification requirements do not apply when the claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits. 38 C.F.R. § 21.1031(b)(1). The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim. 38 C.F.R. § 21.1032(d). As discussed below, the undisputed facts in this case render the Appellant ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to her would substantiate the claim. Thus, the notice and assistance requirements are inapplicable.

The Appellant asserts that she is eligible for Post-9/11 GI Bill program education benefits because she has four years of active duty service through the NROTC. 

The educational assistance program under the Post-9/11 GI Bill was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009. 38 C.F.R. § 21.9500. The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West 2014) with the implementing regulations found at 38 C.F.R. §§ 21.9500 -21.9770 (2015). 

Eligibility for this benefit is based on certain qualifying periods and types of active duty service. See 38 U.S.C.A. §§ 3301-3324; see also 38 C.F.R. § 21.9520. The individual must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct. 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability. 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(b).

Pursuant to 38 U.S.C.A. § 3301(1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training (ACDUTRA). For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10 or section 712 of title 14. See 38 U.S.C.A. §3301(1)(B). For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds. See 38 U.S.C.A. § 3301(1)(C).

However, any period of active duty service during which an individual served as a cadet or midshipman at one of the service academies is not considered active duty on which an individual's entitlement to educational assistance is based. 38 U.S.C.A. § 3002(6)(d). The following periods of service also shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance is based: (1) A period of service on active duty of an officer pursuant to an agreement under section 2107(b) of title 10; (2) A period of service on active duty of an officer pursuant to an agreement under section 4348, 6959, or 9348 of title 10 or section 182 of title 14; (3) A period of service that is terminated because of a defective enlistment and induction based on - (A) the individual's being a minor for purposes of service in the Armed Forces; (B) an erroneous enlistment or induction; or (C) a defective enlistment agreement. 38 U.S.C.A. § 3311(d).

The dispositive facts in this matter cannot be misconstrued. The Appellant served four years in the United States Navy pursuant to her acceptance of a NROTC scholarship. A March 2014 education information report showed that she had commissioned service for the NROTC Scholarship program from May 13, 2010 to May 13, 2014 under 10 U.S.C.A. § 2107(b). The report also showed that these 1,461 days of active duty service were obligated by a loan repayment program and are not countable as active duty for Post-9/11 GI Bill education benefits. A June 2014 Department of Defense (DoD) correspondence further shows that the Appellant does not have any additional periods of military service. 

In her April 2014 notice of disagreement (NOD), the Appellant contended that her research before applying for the Post-9/11 GI Bill and enrolling in a masters of nursing program did not show that service obligated for the NROTC scholarship was ineligible for the Post-9/11 GI Bill education assistance benefits. Specifically, she asserted that her own research, a May 2012 VA letter and pamphlet, and a March 2014 VA Benefits Briefing presentation did not state that Reserve Officer Training Corps (ROTC) and NROTC service was not eligible for education assistance benefits. She made very similar contentions in her August 2014 VA Form 9, and she attached a copy of a pamphlet that discusses the Post-9/11 GI Bill. 

The Board has considered the Appellant's contentions that she was unaware that NROTC service does not qualify as active service in determining eligibility to Post-9/11 GI Bill benefits. Regrettably, VA is precluded, as a matter of law, from granting entitlement to these education assistance benefits because the Appellant's 1,461 days of active duty service were obligated by the NROTC/ROTC loan repayment program pursuant to 10 U.S.C.A. § 2107(b). See 38 U.S.C.A. § 3311(d). The record does not indicate that she has any additional military service apart from the NROTC service. 

Accordingly, the Appellant does not have the requisite active service for the purpose of entitlement to basic eligibility for education assistance under the Post-9/11 GI Bill. As the law is dispositive, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to Post-9/11 GI Bill educational assistance benefits is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


